Case 0:18-cv-60918-RNS Document 23 Entered on FLSD Docket 10/09/2018 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

  Donna Girard, Plaintiff,                )
                                          )
  v.                                      )
                                            Civil Action No. 18-60918-Civ-Scola
                                          )
  Select Portfolio     Servicing,   Inc., )
  Defendant.                              )

        Order Administratively Closing Case Upon Notice Of Settlement
        The parties have settled this action. (ECF No. 22.) By November 6,
  2018, the Plaintiff must file a stipulation of dismissal, under Federal Rule of
  Civil Procedure 41(a)(1)(A)(ii), or a motion to dismiss, consistent with Rule
  41(a)(2). The Court will administratively close this case in the meantime.
        If the Plaintiff files a stipulation of dismissal under Rule 41(a)(1)(A)(ii) and
  the parties wish to have this Court retain jurisdiction to enforce any settlement
  agreement, the stipulation of dismissal must include the following sentence:
  “The effectiveness of this stipulation of dismissal is conditioned upon the
  Court’s entry of an order retaining jurisdiction to enforce the terms of the
  parties’ settlement agreement.” This sentence is necessary because a
  stipulation of dismissal is otherwise self-executing and deprives the Court of
  jurisdiction to do anything further. See Anago Franchising, Inc. v. Shaz, LLC,
  677 F.3d 1272, 1280 (11th Cir. 2012).
        The Court directs the Clerk to close this case. Any party may move to re-
  open the case if there is a problem in reaching a final settlement agreement.
  Any pending motions are denied as moot.
        Done and ordered at Miami, Florida, on October 9, 2018.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
